Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-30-2008

USA v. Reid
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3717




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Reid" (2008). 2008 Decisions. Paper 296.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/296


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 07-3717


                          UNITED STATES OF AMERICA

                                          v.

                                  RICHARD D. REID
                                a/k/a Abdul H. Shabazz
                               a/k/a Hakeem A. Shabazz

                                   Richard D. Reid,

                                                       Appellant.



                    On Appeal from the United States District Court
                               for the District of Delaware
                               (D.Del. No. 06-cr-00008-1)
                    District Judge: The Honorable Sue L. Robinson


                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 October 21, 2008

      Before: SMITH, COWEN, Circuit Judges and THOMPSON, District Judge*

                               (Filed: October 30, 2008)
                                        _______



      *
         The Honorable Anne E. Thompson, Senior United States District Judge for the
District Court of New Jersey, sitting by designation.

                                          1
                                           OPINION


THOMPSON, District Judge.

          Petitioner Richard Reid appeals his conviction on an eleven-count federal

indictment. Specifically, he contends the evidence adduced at trial was insufficient to

prove constructive possession of a variety of firearms, drugs and drug paraphernalia

found in a nearby apartment. We have jurisdiction to review the judgment of the District

Court pursuant to 28 U.S.C. § 1291 and, for the reasons stated below, we affirm.

          Reid’s conviction arises primarily out of the events of October 5, 2005. On that

day, police officers were conducting surveillance of an apartment building in Claymont,

Delaware. The officers observed Reid exit the building and approach his vehicle.

However, before he could enter his vehicle, he was detained. He indicated to the officers

he was emerging from Apartment 3-E. A search of his person recovered pink and orange

glassine baggies containing what was later determined to be crack cocaine, and a set of

keys that were later determined to belong to Apartment 3-D in the building from which he

exited.

          After obtaining a warrant, a search of Apartment 3-D yielded three bundles of

glassine baggies, matching the type found on his person; a .45 caliber cartridge; remnants

of marijuana cigarettes; a dinner plate containing 94.27 grams of crack cocaine. The

dinner plate containing the crack cocaine had partial prints which matched Reid. The

search recovered men’s clothing; mail from the school Reid’s son attended, sent to

                                               2
“Hakeem Shabazz,” at the address in question; a checkbook with the name “Hakeem

Shabazz,” a loaded black revolver; glassine baggies; glassine baggies containing

marijuana; two boxes of Smith & Wesson Winchester cartridges, and a box of fifty nine-

millimeter cartridges. Also found were framed photographs of Reid and a female as well

as a black plastic bag containing powder cocaine and a scale. One bedroom appeared to

belong to a teenage male. Trial testimony revealed Reid used the name “Hakeem

Shabazz” at an earlier point in his life after his mother had remarried. Testimony also

revealed the apartment was leased to a Lawrence Jones who testified he knew the

defendant as “Hakeem Shabazz.”

       After a two day bench trial, Reid was convicted of all counts of the following

eleven-count indictment (“the indictment”): Count I, being a felon in possession of a

firearm, a Colt .25 caliber handgun, in violation of 18 U.S.C. §§ 922(g)(1) & 924(a)(2);

Count II, being a felon in possession of a firearm, a Rossi .32 caliber handgun, in

violation of 18 U.S.C. §§ 922 (g)(1) & 924 (a)(2); Count III, being a felon in possession

of ammunition, specifically 40 Winchester SXT .40 Caliber rounds, in violation of 18

U.S.C. §§ 922 (g)(1) & 924 (a)(2); Count IV, being a felon in possession of ammunition,

specifically 40 Winchester 9 millimeter rounds, in violation of 18 U.S.C. §§ 922 (g)(1) &

924 (a)(2); Count V, being a felon in possession of ammunition, specifically 20

Remington .40 caliber rounds, in violation of 18 U.S.C. §§ 922(g)(1) & 924(a)(2); Count

VI, possession of a firearm–as outlined in Count I–in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c)(1); Count VII, possession of a firearm–as

                                             3
outlined in Count II–also in violation of 18 U.S.C. § 924 (c)(1); Count VIII, possession

with the intent to distribute more than 50 grams of crack cocaine, in violation of 21

U.S.C. §§ 841(a)(1) & 841 (b)(1)(A); Count IX possession with the intent to distribute

cocaine, in violation of 21 U.S.C. §§ 841 (a)(1) & 841 (b)(1)(A); Count X, possession of

crack cocaine, in violation of 21 U.S.C. § 844; and, Count XI, possession of marijuana,

also in violation of 21 U.S.C. § 844.

       The Government moved for, and the District Court granted, dismissal of Count VI

of the indictment. But for Count VI, and Count X, Reid appeals the remaining

convictions under the indictment contending the evidence adduced at trial was

insufficient to support the findings of guilt.

       When evaluating the sufficiency of the evidence, this Court must affirm the

decision of the District Court if we conclude that “a rational trier of fact could have found

the defendant guilty beyond a reasonable doubt, and the verdict is supported by

substantial evidence.” United States v. Coyle, 63 F.3d 1239, 1243 (3d Cir. 1995).

Substantial evidence is “such relevant evidence as a reasonable mind might accept to

support a conclusion.” Rutherford v. Barnhart, 399 F.3d 546 (3d Cir 2005). We must

view the facts in the light most favorable to the Government. United States v. Hoffecker,

530 F.3d 137, 146 (3d Cir. 2008).

       Here, a rational trier of fact could have concluded that Reid did, in fact, live in

Apartment 3-D. Testimony from the lessee indicated he arranged housing for a person

named Hakeem Shabazz–an alias once used by Reid. Secondly, keys to Apartment 3-D

                                                 4
were found on Reid’s person on the day of his arrest. Thirdly, inside Apartment 3-D,

authorities found a checkbook belonging to Hakeem Shabazz as well as correspondence

to Hakeem Shabazz from the school of Reid’s son. Also found were framed pictures of

Defendant in plain view. All of this leads very heavily to the conclusion that Reid did in

fact live in Apartment 3-D.

       Pursuant to this Court’s decision in United States v. Introcaso, 506 F.3d 260, 271

(3d. Cir 2007), it is permissible for a trier of fact to “infer that a person exercises

constructive possession inside his...home.” Id.

       Reid has not pointed to any evidence in the record that would compel this Court to

disturb the decision of the District Court. The record reveals that the District Court

conducted a fair proceeding and made permissible inferences as to the likelihood that

Reid had constructive possession of the firearms found in the apartment, as well as the

similarity of the drugs and drug paraphernalia. At the conclusion of the Government’s

case in chief, the District Court denied Reid’s Rule 29 Motion. Thereafter, Reid chose

not to present any evidence. The District Court’s ultimate findings of guilt are supported

by substantial evidence.

       Accordingly, for the foregoing reasons, the judgment of the District Court is

AFFIRMED.




                                                5